WALLER, Circuit Judge
(specially concurring) .
It seems to me that the opinion of the majority in this case is too broad and too indefinite. It treats Section 306(a) of 49 U.S.C.A. as if it contained numerous exceptions or exemptions or provisos, when a careful reading of the section shows that there is only one exception which would excuse the operation of a motor vehicle in interstate commerce without a certificate of public convenience and necessity, and that exception is that “pending the determination of any such application the continuance of such operation shall be lawful”. The information charges the operation of a motor vehicle in interstate commerce without having first acquired a certificate of public convenience and necessity from the Interstate Commerce Commission. No proviso in the Act makes it lawful to operate a motor vehicle in interstate commerce without a certificate of' public convenience and necessity other than the proviso that says it shall be lawful' to operate while an application is pending.. The other provisos and conditions do not relate to an exception or exemption from securing a certificate of public convenience- and necessity but relate to the procedure-by which a certificate may be obtained.
It seems to me, therefore, that it is nee-essary under the authorities cited in the-main opinion to negative the exceptions,., but we should go further and state that the-only exception requiring negation is to the-effect that there was no application for a-, certificate of public convenience and neces-sity pending on behalf of the defendant during the period of operation in interstate-commerce covered in the indictment or information. Believing that such a negation, should have been contained in the information, I concur in the affirmance of the case,. *887but I am apprehensive that the opinion of the majority, because of the generality of its expression, will create more confusion than clarity in the interpretation of the Act, although the majority opinion is a correct abstract statement of the law.